Citation Nr: 1328735	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  07-27 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent prior to July 20, 2011 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Attorney


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION


The Veteran served on active duty from April 1968 to April 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO granted service connection for PTSD and assigned a 50 percent evaluation effective from October 26, 1999.

In May 2004, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the proceeding is of record.  The Board notes that during the course of this appeal, the Veteran changed his representation to the above-named accredited representative, and a properly completed VA Form 21-22a is of record.

The Board remanded the case for further development in December 2010.  In an April 2012 rating decision, the RO increased the initial evaluation for the Veteran's PTSD to 70 percent effective prior to July 20, 2011, and to 100 percent effective from that date.  While the Veteran has been granted these increased schedular evaluations, the 70 percent rating does not represent the highest possible benefit, and therefore, this issue remains in appellate status and has been recharacterized as stated above.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In addition, the April 2012 rating decision granted a total disability rating based on individual unemployability (TDIU) due to PTSD effective from July 22, 2001, with interruptions in entitlement to account for periods of 100 percent schedular evaluations.  In a January 2013 notification letter sent in relation to this award, the RO informed the Veteran of the necessary steps to file a notice of disagreement with the decision; he has not filed such to date.  The Board accordingly finds that the Veteran has not yet initiated an appeal as to the TDIU issue, and as such, it is not addressed herein.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.
REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.  In a June 2012 written submission, the Veteran stated that he remained in disagreement with the RO's decision, specifically, the date the 100 percent rating was assigned, indicating that such an evaluation was warranted at an earlier date.

In a January 2011 response to the RO's December 2010 post-remand letter, the Veteran indicated that all of his treatment was through the Huntington VA Medical Center (VAMC), Charleston Community-Based Outpatient Clinic (CBOC), and the Logan Vet Center Outstation (VA facility) where he saw counselor Jack Chandler.  Logan Vet Center treatment records are only current to August 2006 and do not appear to contain any treatment records from the provider named by the Veteran; the most recent RO request for such records is dated June 2006.  As such, it appears that these records may be incomplete.   

In addition, although VA treatment records for the other named facilities are current through October 2010 and appear to mainly address mental health medication management, as such records after July 2007 are labeled for a "heart" claim in the claims file, the RO should confirm that there are no outstanding mental health treatment records from the VAMC Huntington or Charleston CBOC.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of any pertinent and outstanding VA mental health treatment records, to include records from the Logan Vet Center Outstation dated from August 2006 to present and the VAMC Huntington and/or Charleston CBOC dated from August 2007 to present.

2.  If upon completion of the above action, and any other development as many be indicated as a consequence of the action taken in the preceding paragraph, any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

